DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hsueh et al (U.S. Patent Publication 2017/0219799), or in the alternative, under 35 U.S.C. 103 as obvious over Hsueh et al (U.S. Patent Publication 2017/0219799).
With regard to independent claim 1, although Hsueh et al teaches a head mounted device (Figure 26) comprising: a frame; and a camera mounted in the frame (Figure 26, element 31 mounted in frame as shown), wherein the camera (page 1, paragraph [0003], page 4, paragraph [0066] and Figure 1) includes: an image sensor (Figure 1, element 170); and a lens assembly located in a bridge portion of the frame (Figure 26, element 31) and configured to focus image light to an image plane of a the image sensor (page 5, paragraph [0070] and Figure 1), wherein the lens assembly includes a plurality of optical elements (Figure 1, elements 110, 120, 130 and 140) including a first optical element of the plurality of the optical elements that is disposed closest to a window aperture configured to receive the image light into the lens assembly (Figure 1, element 110), a stop of the lens assembly located within the first optical element (Table 1, wherein the aperture stop has a position of -0.111) and positioned along a plane (Figure 1, element 100) located “substantially” midway between a first surface and a second surface of the first optical element (Table 1, wherein the thickness of the first lens is given as 0.405 and the aperture stop has a position of -0.111 which is “substantially” midway of the first and second surface of the first lens).  
In the alternative, it should also be noted that positioning an aperture stop within an optical system only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the aperture stop, as taught by Hsueh et al, to ensure proper light entering the optical system and to control brightness (page 4, paragraph [0055]).
With regard to dependent claim 6, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a head mounted device wherein the width of the optical elements in the plurality of optical elements increases as a given optical element gets closer to the image sensor (Figure 1, wherein the diameter of element 120 is larger than element 110, element 130 has a larger diameter than element 120, and element 140 has a larger diameter than element 130).
With regard to dependent claim 7, Hsueh teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a head mounted device wherein the stop of the lens assembly is between the first optical element and the window aperture (Figures 1 and 26, element 100 is positioned between element 110 and the image capturing apparatus of Figure 1 is placed behind the window of Figure 26, element 31).
With regard to dependent claim 9, Hsueh teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a head mounted device wherein the image sensor is wider than the window aperture (Figure 1, wherein element 170 is larger than the aperture of element 100).
With regard to dependent claim 10, although Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsueh et al fails to explicitly teach wherein the window aperture is less than two millimeters.  However, it should be noted that reducing the size of the aperture window to two millimeters in order to provide the lens assembly within the frame of the head mounted device only requires one of routine skill in the art, such that a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), as suggested by Hsueh et al (page 1, paragraph [0005]).
With regard to dependent claim 11, although Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsueh et al fails to explicitly teach wherein the window aperture is less than one millimeter.  However, it should be noted that reducing the size of the aperture window to one millimeter in order to provide the lens assembly within the frame of the head mounted device only requires one of routine skill in the art, such that a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), as suggested by Hsueh et al (page 1, paragraph [0005]).
With regard to dependent claim 12, Hsueh teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a head mounted device wherein the window aperture is located in a bridge portion of the frame (Figure 26, element 31).
With regard to independent claim 14, although Hsueh et al teaches a lens assembly (Figure 1) comprising: a plurality of refractive lenses (Figure 1, elements 110, 120, 130 and 140) including a first refractive lens of the plurality of the refractive lenses elements that is configured to be disposed closest to a window aperture configured to receive image light into the lens assembly (Figure 1, element 110); wherein the lens assembly is configured to be located in a bridge portion of a head mounted device (Figure 26, element 31); and a stop of the lens assembly (Figure 1, element 100) located within the first optical element (Table 1, wherein the aperture stop has a position of -0.111) located “substantially” midway between a first surface and a second surface of the first refractive lens in the plurality of refractive lenses (Table 1, wherein the thickness of the first lens is given as 0.405 and the aperture stop has a position of -0.111 which is “substantially” midway of the first and second surface of the first lens).  
In the alternative, it should also be noted that positioning an aperture stop within an optical system only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the aperture stop, as taught by Hsueh et al, to ensure proper light entering the optical system and to control brightness (page 4, paragraph [0055]).
With regard to dependent claim 15, Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, and further teaches such a head mounted device wherein the stop is disposed between a first lens surface of the first refractive lens and the window aperture window aperture is located in a bridge portion of the frame (Figure 1, element 100).
With regard to independent claim 18, although Hsueh et al teaches an optical assembly (Figure 1 and page 1, paragraph [0003]) including: a window aperture configured to receive image light (Figure 26, element 31); an image sensor (Figure 1, element 170); and a lens assembly to be located in a bridge portion of a head mounted device (Figure 26, element 31) configured to focus the image light to an image plane of a the image sensor (page 5, paragraph [0070] and Figure 1), wherein the lens assembly includes a plurality of refractive optical elements (Figure 1, elements 110, 120, 130 and 140) including a first optical element of the plurality of the refractive optical elements that is disposed closest to the window aperture configured to receive the image light into the lens assembly (Figure 1, element 110), a stop of the lens assembly (Figure 1, element 100) located within the first optical element (Table 1, wherein the aperture stop has a position of -0.111) and being along a plane located “substantially” midway between a first surface of the first optical element and a second surface of the first optical element (Table 1, wherein the thickness of the first lens is given as 0.405 and the aperture stop has a position of -0.111 which is “substantially” midway of the first and second surface of the first lens).  
In the alternative, it should also be noted that positioning an aperture stop within an optical system only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the aperture stop, as taught by Hsueh et al, to ensure proper light entering the optical system and to control brightness (page 4, paragraph [0055]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al (U.S. Patent Publication 2017/0219799) as applied to claim 1 above, and further in view of Ning et al (U.S. Patent Publication 2008/0225410).
With regard to dependent claim 2, although Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsueh et al fails to teach wherein at least one of the plurality of optical elements is an I-cut optical element.  In a related endeavor, optical imaging systems, Ning et al teaches and optical imaging system comprising a plurality of optical elements (Figure 1), wherein at least one of the plurality of  optical elements is an I-cut, i.e., flatten perimeter edge (Figure 4a, element 38), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens assembly, as taught by Hsueh et al, with the I-cut optical element, as taught by Ning et al, to facilitate mounting the lens in a lens holder (page 4, paragraph [0041], lines 11-14).
With regard to dependent claim 3, Hsueh et al in view of Ning et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Ning et al further teaches such a lens assembly wherein a nearest refractive lens included in the plurality of optical elements (Figure 1, element 30 is positioned closer to the distal end and the image sensor of Figure 12, element 150) is I-cut and disposed nearer to the image sensor than any other refractive lens in the plurality of optical elements, the first optical element being farthest from the image sensor than any other refractive lens in the plurality of optical elements (Figure 1, element 80).
With regard to dependent claim 4, Hsueh et al in view of Ning et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, wherein Ning et al further teaches such a lens assembly wherein a second-nearest refractive lens included in the plurality of optical elements (Figure 1, element 50) is also I-cut (Figure 6A, elements 50 and 56 and page 4, paragraph [0043], lines 14-16), and wherein the nearest refractive lens (Figure 1, element 30) is disposed between the second-nearest refractive lens (Figure 1, element 50) and the image sensor (Figure 12, element 150).
With regard to dependent claim 5, although Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsueh et al fails to teach wherein at least one of the plurality of optical elements is an D-cut optical element.  In a related endeavor, optical imaging systems, Ning et al teaches and optical imaging system comprising a plurality of optical elements (Figure 1), wherein at least one of the plurality of  optical elements is an D-cut, i.e., flatten perimeter edge (Figure 4a, element 38), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens assembly, as taught by Hsueh et al, with the I-cut optical element, as taught by Ning et al, to facilitate mounting the lens in a lens holder (page 4, paragraph [0041], lines 11-14).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al (U.S. Patent Publication 2017/0219799), as applied to claim 18 above, and further in view of Ning et al (U.S. Patent Publication 2008/0225410).
With regard to dependent claim 19, although Hsueh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, Hsueh et al fails to teach wherein at least one of the plurality of optical elements is an I-cut optical element.  In a related endeavor, optical imaging systems, Ning et al teaches and optical imaging system comprising a plurality of optical elements (Figure 1), wherein at least one of the plurality of  optical elements is an I-cut, i.e., flatten perimeter edge (Figure 4a, element 38), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens assembly, as taught by Hsueh et al, with the I-cut optical element, as taught by Ning et al, to facilitate mounting the lens in a lens holder (page 4, paragraph [0041], lines 11-14).
With regard to dependent claim 20, although Hsueh et al in view of Ning et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, both fail to explicitly teach wherein the window aperture is less than two millimeters.  However, it should be noted that reducing the size of the aperture window to two millimeters in order to provide the lens assembly within a head mounted frame (Figure 26) only requires one of routine skill in the art, such that a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), as suggested by Hsueh et al (page 1, paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
13 December 2022